            Case 2:20-cv-01027-CB Document 30 Filed 06/09/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JAYCIN LYNAE STILLWAGON,                      )
                                              )
                       Plaintiff,             )       Civil Action No. 20-1027
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
TROOPER WILLIAM SEGELEON,                     )
et al.,                                       )
                                              )
                       Defendants.            )


                                             ORDER

       Defendants’ Motion to Dismiss (Doc. 19) will be granted as outlined below.

       Plaintiff has brought this civil rights case, pro se, against the Defendant state-troopers,

and the Pennsylvania State Police, based on an incident on November 14, 2019. Plaintiff claims

that she was subjected to excessive force, and Defendants do not seek dismissal of Count 5

(excessive force), Count 6 (4th Amendment) and Count 10 (failure of other officers to intervene

regarding the use of excessive force). Compare generally Am. Compl. (Doc. 14) with Defs.’ Br.

(Doc. 20). Rather, in an attempt to “separate the wheat from the chaff,” Defendants seek

dismissal of those Counts in Plaintiff’s pleadings that suffer obvious legal deficiency.

       The Court agrees with Defendants that Count 1, alleging Monell liability, should be

dismissed. The State Police, and the officers in their official capacities, are immune under the

11th Amendment. Akl v. Pa. State Police, 2016 WL 5341744, *3 (E.D. Pa. Sept. 23, 2016)

(collecting cases). Defendant Trooper Barney is not alleged to be a decision-maker, for the

purposes of Monell liability, and the claim against him fails as well. The remaining individuals

referenced in Count 1 are not parties to this lawsuit. Count 1 is subject to dismissal.
          Case 2:20-cv-01027-CB Document 30 Filed 06/09/21 Page 2 of 4




       Counts 2 and 3 purportedly are stated against District Attorney Richard Bower, who is

not a party to this lawsuit. Those Counts, thus, are subject to dismissal; as are the purported

claims against Defendant Trooper Hegyes. See Am. Compl. (stating no substantive allegations

against Trooper Hegyes, other than identifying him as a Defendant).

       Count 4, alleging 1st Amendment retaliation, fails because Plaintiff has not made

plausible allegations that the Defendant-Troopers were aware of her prior complaints/reports of

misconduct against other troopers. This Count, too, will be dismissed.

       Count 7, under the 9th Amendment, fails because said Amendment does not

independently provide a source of individual constitutional rights. Perry v. Lackawanna County

Children & Youth Servs., 345 Fed. Appx. 723, 726 (3d Cir. Sept. 18, 2009).

       Plaintiff’s state law claims, in Counts 8, 9 and 13, are barred under Pennsylvania’s

Sovereign Immunity Act. See legal authority cited in Defs.’ Br. (Doc. 20) at 9-10. Plaintiff,

moreover, has not stated plausible allegations to conclude that the Defendant-Troopers acted

outside the scope of their employment, as relates to the incident in question.

       Finally, Counts 11 and 12, purporting to state substantive due process claims against

Trooper Segeleon, likewise fail. As defense counsel correctly observes, the conduct regarding

which Plaintiff presumably complains is subsumed in her excessive-force and 4th Amendment

claims. See Defs.’ Br. (Doc. 20) at 11-12, and legal authority cited therein. There is no basis,

or benefit, to reasserting such claims under the “catchall” rubric of substantive due process.

       In sum, Defendants have demonstrated their entitlement to dismissal of all of Plaintiff’s

claims, except for those stated in Counts 5, 6 and 10. That being said, the Court hereby sets a

deadline of June 28, 2021 for Plaintiff, should she choose, to file a second amended complaint

limited to those claims – identified below – as having been dismissed “without prejudice.”



                                                 2
           Case 2:20-cv-01027-CB Document 30 Filed 06/09/21 Page 3 of 4




Certain of the dismissals outlined above cannot be cured by amendment, and thus are dismissed

“with prejudice,” and no amendment will be permitted. While the Court questions whether any

of the dismissed claims would survive another motion to dismiss, and does wonder whether

additional amendment would prove a good use of anyone’s time – Plaintiff’s, Defendants’ or the

Court’s − the Court affords Plaintiff one last opportunity to perfect those specific claims out of

an abundance of caution.

       Should Plaintiff choose to file a second amended complaint as to those claims that are

dismissed “without prejudice” − and having already once amended her pleadings − she must

make last, best efforts to state viable claims, because the Court will not afford further

opportunity for amendment. See generally Taylor v. Pilewski, 2008 WL 4861446, *3 (W.D. Pa.

Nov. 7, 2008) (“[the c]ourt need not provide endless opportunities” for amendment, especially

where such opportunity already has been enjoyed); Houser v. Donahoe, 2013 WL 6838699, at *6

(W.D. Pa. Dec. 27, 2013) (dismissing claims without leave to amend, because “[it] would be

inequitable to require [the d]efendant, who already once ha[d] exhaustively and successfully

defended [the p]laintiff’s grievances, to respond to a continuous stream of formal and informal

attempted amendments”), aff'd sub nom. Houser v. Postmaster General, 573 Fed. Appx. 141, 142

(3d Cir. Jul. 28, 2014).

       Should Plaintiff not timely file a second amended complaint (or should she file with the

Clerk’s Office a notice of intention not to amend), this case will move forward on Plaintiff’s

claims in Counts 5, 6 and 10 of her lawsuit.

       Consistent with the foregoing, Defendants’ Motion to Dismiss (Doc. 19) is GRANTED.

Count 1 is dismissed with prejudice, as to the Pennsylvania State Police and Trooper Barney;

the Counts/claims against DA Bower and Trooper Hegyes are dismissed without prejudice;



                                                  3
             Case 2:20-cv-01027-CB Document 30 Filed 06/09/21 Page 4 of 4




Count 4 is dismissed without prejudice; and Counts 7, 8, 9, 11, 12 & 13 are dismissed with

prejudice.

       IT IS SO ORDERED.1



June 9, 2021                                           s/Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge
cc (via First-Class U.S. Mail):

Jaycin Lynae Stillwagon
705 Isabella Road
Connellsville, PA 15245


cc (via ECF email notification):

All Counsel of Record




1
  Although not the subject of a pending motion, the Court cannot provide guidance in response
to Plaintiff’s request in Doc. 28 (“Judicial Notice Prayer of Petition Wherefore Clause”).
The undersigned cannot offer legal advice to a litigant, pro se or otherwise. If Plaintiff has
information or concerns regarding a pending state-court criminal proceeding, she remains free to
take those matters up with her counsel in state court, or the state-entities involved in that process.
Under the circumstances presented, this Court lacks authority to intervene.
                                                  4
